Jackson, C. J.
1. On certiorari it is only the answer of the justice which embodies and can identify the evidence before the jury in his court, and his answer may be excepted to and traversed; but interrogatories appended to the petition for certiorari, but not identified by the justice, should not be considered by the superior court.
2. While the statute (Code, §4067) declares that the judge of the superior court sustaining the certiorari “may return the same to the court from which it came, with instructions,” the meaning is, if he has any instructions to give. Where the case turns on mixed questions of' law and facts, he should instruct on the law ; but where facts alone aré involved, he should not do so.
3. The court did not abuse its discretion in sustaining the certiorari in this case.
Judgment affirmed.